

117 HR 4139 IH: Lori Jackson-Nicolette Elias Domestic Violence Survivor Protection Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4139IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Himes introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect more victims of domestic violence by preventing their abusers from possessing or receiving firearms, to amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish a grant program relating to the removal of firearms from adjudicated domestic violence offenders, and for other purposes.1.Short titleThis Act may be cited as the Lori Jackson-Nicolette Elias Domestic Violence Survivor Protection Act.2.FindingsCongress finds the following:(1)Congress has the responsibility to keep the populace of the United States safe, and domestic gun violence is a significant threat to the well-being of the United States.(2)Each year in the United States, more than 600 women are shot to death by an intimate partner. More women are killed in the United States by domestic partners than by any other type of assailant, and most of these homicides are committed with firearms.(3)Approximately 4,500,000 women alive in the United States today report having been threatened with a gun by a domestic partner.(4)More than half of intimate partner homicides in the United States are committed with a firearm. If a woman has an abusive male partner who has access to a firearm, the woman is 5 times more likely to be killed than she would be if the abusive male partner did not have access to a firearm, and domestic violence assaults involving a gun are 12 times more likely to result in death than domestic violence assaults involving other weapons or bodily force.(5)Perpetrators of intimate partner violence are far more likely to commit additional acts of gun violence. Nearly half of all mass shooters have committed acts of domestic violence.(6)Victims of intimate partner violence often pursue restraining orders as a means of protection in the immediate aftermath of, or in conjunction with, leaving dangerous partners and situations. This time period is especially dangerous for victims.(7)Although individuals against whom there is a domestic violence restraining order are barred from purchasing a firearm under section 922(g)(8) of title 18, United States Code, various loopholes in that section allow perpetrators to purchase and maintain possession of firearms. For example, Federal law only protects domestic violence victims against spouses, former spouses, cohabitants, former cohabitants, and individuals with whom those victims have a child. Furthermore, under Federal law, protective orders issued against domestic violence abusers on an emergency or ex parte basis do not prohibit those abusers from possessing or purchasing firearms.(8)Some States and local governments have passed laws that go beyond the Federal baseline by expanding the range of abusive partners included in firearm restrictions to encompass abusive dating partners. Numerous studies conducted between 2000 and 2017 have shown that States that pass these laws experience a significant reduction in intimate partner homicides.(9)States that restrict access to guns to individuals subject to active domestic violence restraining orders have experienced a 13-percent reduction in intimate partner homicides involving firearms.(10)Congress has the power to set a national standard to protect domestic violence victims who seek restraining orders against abusive partners by preventing those abusive partners from possessing or purchasing firearms and ammunition while the restraining order is in effect. 3.Title 18 amendments(a)Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended—(1)by inserting before paragraph (32) the following:(31)The term covered domestic violence court order means a court order, with respect to a person—(A)(i)that was issued after a hearing of which the person received actual notice, and at which the person had an opportunity to participate; or(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—(I)within the time required by State, Tribal, or territorial law; and(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;(B)that restrains the person from—(i)harassing, stalking, or threatening an intimate partner of the person or child of the intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or(ii)intimidating or dissuading a witness from testifying in court; and(C)that—(i)includes a finding that the person represents a credible threat to the physical safety of an individual described in subparagraph (B); or(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against an individual described in subparagraph (B) that would reasonably be expected to cause bodily injury.; (2)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: —(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner (as defined in section 2266) or former dating partner; and(ii)any other individual similarly situated to a spouse who is protected by the domestic or family violence laws of the State, local, or Tribal jurisdiction in which the injury occurred or where the victim resides.; and(3)in paragraph (33)(A)—(A)in clause (i), by inserting after Federal, State, the following: municipal,; and(B)in clause (ii)—(i)by striking or the threatened and inserting the threatened; (ii)by inserting or stalking, after deadly weapon,; and(iii)by inserting dating partner (as defined in section 2266), after spouse, each place it appears. (b)Unlawful sale of firearm to a person subject to court orderSection 922(d)(8) of title 18, United States Code, is amended to read as follows:(8)is subject to a covered domestic violence court order; or.(c)List of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm expandedSection 922(g)(8) of title 18, United States Code, is amended to read as follows:(8)who is subject to a covered domestic violence court order; or.(d)Technical and conforming amendmentsThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended—(1)in section 3(1) (34 U.S.C. 40903(1)), by striking court order (as described in section 922(g)(8) and inserting covered domestic violence court order (as defined in section 921(a); and(2)in section 102(b)(1)(C)(v) (34 U.S.C. 40912(b)(1)(C)(v)), by striking court order described in section 922(g)(8) and inserting covered domestic violence court order, as defined in section 921(a). 4.Grant program(a)AmendmentTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:PPGrant program regarding removal of firearms from adjudicated domestic violence parties3061.DefinitionsIn this part:(1)Ammunition; firearmThe terms ammunition and firearm have the meanings given those terms in section 921 of title 18, United States Code.(2)Covered entityThe term covered entity means—(A)a State;(B)an Indian Tribe; or(C)a unit of local government.(3)Domestic violence protection orderThe term domestic violence protection order has the meaning given the term covered domestic violence court order in section 921 of title 18, United States Code.3062.Grant program(a)Authority To make grantsThe Attorney General may make grants to covered entities to assist the covered entities in carrying out the policies, procedures, protocols, laws, court rules, or regulations described in section 3063.(b)Eligible covered entity(1)In generalA covered entity shall be eligible to receive a grant under this section on and after the date on which the Attorney General determines that the covered entity has in effect policies, procedures, protocols, laws, court rules, or regulations that are substantially similar to the policies, procedures, laws, court rules, or regulations described in section 3063.(2)DeterminationIn making a determination under paragraph (1), the Attorney General may consider policies, procedures, protocols, laws, court rules, or regulations of a covered entity to be substantially similar to the policies, procedures, laws, courts rules, or regulations described in section 3063 even if the policies, procedures, protocols, laws, court rules, or regulations of the covered entity—(A)vary in scope;(B)prescribe different types of protective orders or firearm surrender orders; or(C)provide different timing requirements.(c)Use of fundsGrant funds awarded under this section may be used by a covered entity—(1)to assist law enforcement agencies or courts of the covered entity in carrying out the policies, procedures, protocols, laws, court rules, or regulations described in section 3063; and(2)in order to ensure the safety of domestic violence victims after a domestic violence protection order is issued in accordance with the policies, procedures, protocols, laws, court rules, or regulations described in section 3063, to partner with and provide support to not less than 1 domestic violence victim service provider, which may include an organization that is a culturally specific organization.(d)Application(1)In generalA covered entity desiring a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing or accompanied by such information as the Attorney General may reasonably require.(2)ContentsAn application submitted under this subsection shall include a description of an action plan of the covered entity to establish a partnership described in subsection (c)(2).3063.State and Tribal policies and proceduresThe policies, procedures, protocols, laws, court rules, or regulations described in this section are policies, procedures, protocols, laws, court rules, or regulations relating to the possession of a firearm or ammunition that—(1)direct a court, upon the issuance of a domestic violence protection order, to issue an additional order (referred to in this section as a firearm surrender order) that—(A)is in effect for the duration of the domestic violence protection order;(B)automatically terminates upon the expiration of the domestic violence protection order;(C)requires—(i)the individual subject to the firearm surrender order to, not later than 24 hours after the firearm surrender order is served, surrender physical possession of all firearms and ammunition in the possession, care, custody, or control of the individual, including any firearm that the individual has entrusted or lent to a third party, by either—(I)surrendering the firearms and ammunition to the chief law enforcement officer of the district in which the individual resides or a law enforcement agency designated by the State or Indian Tribe to receive and store firearms and ammunition; or(II)selling the firearms and ammunition to a licensed dealer (as defined in section 921 of title 18, United States Code); or(ii)the chief law enforcement officer of the district in which the individual resides or a law enforcement agency designated by the State or Indian Tribe to receive and store firearms and ammunition to, not later than 24 hours after the firearm surrender order is served, request the surrender of and remove and store any firearm or ammunition in the possession, care, custody, or control of the individual, including firearms and ammunition that the individual has entrusted or lent to a third party;(D)prohibits the individual from purchasing, possessing, or receiving, or attempting to purchase or receive, a firearm or ammunition for the period of time during which the firearm surrender order is in effect;(E)revokes any permit or license of the individual to purchase, possess or carry a firearm or ammunition for the period of time during which the firearm surrender order is in effect; and (F)requires the individual subject to the firearm surrender order to, not later than 48 hours after the firearm surrender order is served by a court, file with the court—(i)a declaration under penalty of perjury that—(I)the individual has made the surrender described in subparagraph (C)(i);(II)the chief law enforcement officer of the district in which the individual resides has conducted the removal described in subparagraph (C)(ii); or(III)the individual did not possess any firearm or ammunition at the time of the issuance and service of the firearm surrender order and continues to not possess any firearms or ammunition; and(ii)an itemized receipt of any firearms or ammunition surrendered by the individual subject to the firearm surrender order under subparagraph (C)(i), or removed by a chief law enforcement officer from that individual under subparagraph (C)(ii), that is signed by the individual who took possession of those firearms or ammunition;(2)in the case of an individual who does not comply with paragraph (1)(C)(i), and where there are reasonable grounds to believe that the individual possesses or has purchased a firearm, require the chief law enforcement officer or designated law enforcement agency described in paragraph (1)(C)(ii) to remove any firearm or ammunition from the individual;(3)requires a chief law enforcement officer or designated law enforcement agency that conducts a removal under paragraph (1)(C)(ii) or (2) or receives a firearm or ammunition surrendered by an individual under paragraph (1)(C)(i)(I) to, not later than 48 hours after conducting the removal or receiving the surrendered firearm or ammunition, notify the court of the removal or surrender;(4)with respect to a firearm or ammunition that is surrendered under paragraph (1)(C)(i) or any firearm or ammunition removed under paragraph (1)(C)(ii) or (2), require the law enforcement agency to which the firearm or ammunition is surrendered or that removes any firearm or ammunition to—(A)safely store the firearm or ammunition; and(B)at the request of the individual subject to the firearm surrender order, not later than 7 days after the date on which the domestic violence protection order described in paragraph (1) expires or is removed—(i)perform a background check on the individual subject to the firearm surrender order to determine whether the individual is prohibited from possessing or receiving a firearm under Federal or State law; and(ii)return the firearm or ammunition to the individual subject to the firearm surrender order if the individual is not prohibited from possessing or receiving a firearm under Federal, State, or Tribal law; and(5)require the courts and relevant law enforcement agencies to partner with and provide support for local domestic violence programs in order to ensure the safety of victims of domestic violence after the issuance of a firearm surrender order..(b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261) is amended by adding at the end the following:(29)There are authorized to be appropriated such sums as are necessary to carry out part PP..